In a negligence action to recover for personal injuries, medical expenses and loss of services, defendant appeals from so much of an order of the Supreme Court, Nassau County, dated July 5, 1960, made after a jury trial, as set aside the jury’s verdict in his favor against the plaintiff Madeline Snowden, directed a new trial between said plaintiff and defendant and, as to them, restored the action to the calendar for trial. Order insofar as appealed from, affirmed, with costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.